Citation Nr: 1207332	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-28 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977 and from December 1990 to December 1991.  The Veteran died in July 1997 and the Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The case was brought before the Board in November 2010, at which time the case was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Appellant in the development of her claim, to include rebuilding the claims file, providing the Appellant proper notice on substantiating her claim, informing the Appellant on the cost of obtaining an autopsy report, and requesting additional private treatment records.  The AOJ made multiple efforts to rebuild the claims file following the November 2010 Board remand.  Unfortunately, the AOJ could not obtain the Veteran's service records or non-medical evidence which dated prior to the Appellant's May 2005 claim.  The AOJ did locate outstanding VA treatment records and associated them with the claims file.  

A December 2010 letter to the Appellant informed her of what was needed to substantiate her claim.  In the December 2010 letter the AOJ informed the Appellant of the cost of an autopsy report and requested that she submit a release form in order to obtain treatment records from the Newark Beth Israel Medical Center.  The Appellant did not return the form.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board notes that in the November 2010 the issue of entitlement to education benefits was referred to the RO for adjudication.  However, no action was taken on this issue.  As such, the issue of entitlement to education benefits is REFERRED to the RO for proper adjudication.


FINDINGS OF FACT

1.	The Veteran died in July 1997 in a single motor vehicle accident; the immediate cause of death listed on his death certificate is multiple blunt force injuries, due to, or as a consequence of, cocaine and ethanol abuse.

2.	At the time of the Veteran's death, service connection was in effect for diabetes mellitus.

3.	The competent evidence fails to demonstrate that the cause of the Veteran's death as listed on his death certificate is related to his military service, or that  service-connected diabetes mellitus was the principle or a contributory cause of  death.



CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 
 
It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  38 C.F.R. § 3.159.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the instant case, the Appellant received VCAA notification prior to the initial rating decision in June 2006.  However, the Board observes that this notice pertained to a claim for new and material evidence.  The Appellant was later provided notice in a December 2010 letter as to what information and evidence was needed to substantiate her claim and what information and evidence must be submitted by her, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  Although the Appellant was not provided with adequate notice prior to the adjudication of her claim in the September 2006 rating decision, the Board finds that providing her with adequate notice in the December 2010 letter followed by a readjudication of the claim in the December 2011 supplemental statement of the case 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Appellant with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Appellant due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

In July 2007, the Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Hupp v. Nicholson, No. 03-1668 (Vet. App. July 18, 2007), which addresses VA's section 5103(a) notice obligations in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits.  The Court concludes generally that section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  

The Board observes that although the June 2006 notice did not list the Veteran's service-connected disability, it is clear from the evidence of record that the Appellant had knowledge of the Veteran's service-connected disability.  See e.g., September 2006 rating decision.  Furthermore, the Appellant was provided with updated notice in December 2010, which included the elements of Hupp.

The Board notes that the Appellant was not provided notice regarding the evidence and information necessary to establish a disability rating and effective date in accordance with Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, the Board has concluded that the preponderance of the evidence is against the instant claim.  Therefore, any questions as to the appropriate disability rating or effective date to be assigned have been rendered moot, and the absence of notice regarding these elements should not prevent a Board decision.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the present case, the AOJ has been unable to locate the Veteran's service treatment records and any non-medical evidence from the claims file prior to the Appellant's original claim in May 2005.  The AOJ did obtain VA Medical Center (VAMC) treatment records and associated them with the claims file.  The AOJ has also obtained post-service private treatment records to the best of their ability.  The Appellant has been notified of all attempts to locate both service and post-service treatment records.  See e.g., October 2011 letter.  However, the Appellant has not identified any additional outstanding medical records to be obtained.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  Id.  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a); See VAOPGCPREC 7-99 (1999); VAOPGCPREC 2-98 (1998). Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(3) . 

Willful misconduct is an act involving conscious wrongdoing or known prohibited action.  Willful misconduct involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n) (2011). 

The medical reports and findings surrounding the circumstances of the Veteran's cause of death are clear and uncontroverted.  In July 1997, the Veteran was involved in a high speed motor vehicle crash where his car impacted a pole at a high rate of speed.  At the scene, paramedics found him in cardiac arrest.  Cardiopulmonary resuscitation was initiated and he was intubated.  On presentation to the trauma center, he had no cardiac activity.  The cause of the Veteran's death on the death certificate was multiple blunt force injuries, due to, or as a consequence of, cocaine and ethanol abuse.  See September 1997 corrected death certificate.  The death certificate suggests the Veteran lost control of his vehicle due to his drug and alcohol impairment.  Initially, the Board observes that the Appellant does not contend that the immediate cause of death listed on the death certificate, multiple blunt force injuries due to, or as a consequence of, cocaine and ethanol abuse, is directly attributable to the Veteran's active service.  Regardless, it is noted that service connection may not  be granted when the cause of death was the result of abuse of alcohol or drugs.  38 C.F.R. § 3.301(a); See VAOPGCPREC 7-99 (1999); VAOPGCPREC 2-98 (1998). 

At the time of the Veteran's death, service connection was in effect for diabetes mellitus.  See September 2006 rating decision.  The Appellant submitted a statement in October 2009 that the Veteran had a hypoglycemic reaction (due to his service-connected diabetes mellitus) while driving in June 1997, one month prior to his death, and was involved in a minor fender bender and brought home by the police.  (She did not provide corroborative evidence of this.)  She appears to be arguing that the Veteran's fatal motor vehicle accident is similarly attributable to a diabetic reaction.  There is no evidence of diabetic complications in his terminal hospitalization records. There is no competent medical evidence establishing a link between the Veteran's service-connected diabetes mellitus and death. 

The Board sympathizes with the Appellant and acknowledges her contentions that her late husband's death is related to service.  However, there is no medical basis for such a finding, and as a layperson, the Appellant is not competent to give a medical opinion on the diagnosis or etiology of a condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

As a preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


